ORDER

PER CURIAM.
Defendant appealed after concurrent sentences on charges of assault first degree, armed criminal action and unlawful use of a weapon. He also appeals denial of Rule 29.15 post conviction relief after an evidentia-ry hearing. We hold the trial court did not err in submitting MAI-CR 3d 310.50 at the request of the state which instructed the jury that an intoxicated condition from alcohol will not relieve a person of responsibility for his conduct. We also hold the findings, conclusions and decision of the motion court are not clearly erroneous. No error of law appears and an extended opinion would have no prec-edential value. The parties have been furnished with a memorandum for their use only. The judgments are affirmed. Rule 30.25(b) and Rule 84.16(b).